Lamar, J.
(After stating the foregoing facts.) It may be that in view of the terms of the bill of lading and the law of New York, where it was issued, each carrier was responsible only for its own acts, and that for this reason Blackford may not have had a good cause of action against the Pennsylvania Railroad Company for a conversion by a Georgia railway company. If, yielding to an improper demand, the Savannah, Florida & Western Railway Company had paid the money and sued on the bond for indemnity, it could not have recovered. In an action on the bond it would' have been necessary to prove that it had paid the proper amount to the person holding the bill of lading. But Collins, Grayson & Company dispensed with the necessity of a suit on the bond. They knew that the Pennsylvania. Company had made a demand upon the Savannah, Florida & Western Company for $113.36. They knew that the Savannah, Florida & Western Company treated this as a valid claim; that the payment thereof would be damage or harm to it against which the bond was given as indemnity. When, therefore, Collins, Grayson & Company yielded to the Savannah, Florida & Western Company’s demand, and paid *658over the amount called for by the indemnifying bond, the money was in satisfaction of a debt due from Collins, Grayson & Company to the Savannah, Florida & Western Company. It was a voluntary payment. It was not paid as money due to Blackford, but as money due the Savannah, Florida & Western Company. It was paid with the expectation that it should be held, not as the money of Blackford, but in satisfaction of what the Savannah, Florida & Western Company and Collins, Grayson & Company both treated as a valid claim by the Pennsylvania Company. In no sense was the $113.36 money in the hands of the Savannah, Florida & Western Company belonging to Blackford. Nor was the Savannah, Florida & Western Company in possession of any property belonging to Blackford. The apples had been delivered to the plaintiffs at their request, and therefore could not be considered as property in the possession of the garnishee. Blackford might have had a cause of action against the Savannah, Florida & Western Company for the conversion. But he brought no such claim. Instead thereof he instituted an action against one of the former connecting carriers, which paid him the amount of his recovery. Blackford having been paid for the value of his property, the equitable interest in the bill of ladiug vested in the Pennsylvania Company. Its interest thereunder was satisfied when the Savannah, Florida & Western Company paid the amount of its claim. On the admitted facts the ' court properly sustained the answer of the garnishee, and overruled the traverse.

Judgment affirmed.


All the Justices concur.